Citation Nr: 0000857	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
cardiovascular disability.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  When the case was most recently before the Board 
in October 1999, it was remanded to the RO for the veteran to 
be scheduled for a personal hearing before a member of the 
Board at the RO.  Such a hearing was held before the 
undersigning Board Member in October 1999.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's heart disease is productive of intermittent 
chest soreness, high blood pressure, exercise level of 7 
METs, no history of congestive heart failure, and left 
ventricle dysfunction with an ejection fraction of 52 
percent.

3.  The veteran has an eighth grade education with prior 
employment as a farmer, service station operator, heavy 
equipment operator, and last worked full time in 1987 as an 
assistant foreman for county highway maintenance.

4.  Service connection is in effect for cardiovascular 
disability, evaluated as 60 percent disabling, a scar on the 
left lateral leg as the result of a saphenous vein harvest 
graft site, evaluated as noncompensably disabling, and a 
surgical scar on the anterior chest, evaluated as 
noncompensably disabling.

5.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
heart disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7005-7017 (1999).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

I.  Evaluation of Cardiovascular Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected heart disease.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disability, 
except as reported below.

Factual Background

As was noted in the Introduction, the veteran's service ended 
in July 1961.  Service connection was granted for 
hypertension in a rating decision of September 1981.  In a 
rating decision of May 1982, it was determined that the 
service-connected hypertension could not be disassociated 
from the veteran's arteriosclerotic heart disease and 
myocardial infarction and service connection was granted for 
that disability, evaluated as 10 percent disabling from June 
19, 1981, and 100 percent disabling from February 26, 1982, 
when the veteran was hospitalized for a myocardial 
infarction.  The evaluation for the service-connected heart 
disease was reduced to 30 percent disabling from February 1, 
1984, in a rating decision of November 1983.  In a rating 
decision of April 1988, the veteran was awarded a 100 percent 
rating for heart disease from December 15, 1987 to July 1, 
1988, when it was reduced to a 30 percent evaluation.  The 
100 percent evaluation was awarded based upon the fact that 
the veteran had another myocardial infarction in December 
1987 and cardiac catheterization in January 1988.  In a 
rating decision of April 1989, a 60 percent evaluation was 
assigned for heart disease, effective from July 1, 1988.  
With the exception of the period from February 18, 1997, 
through May 1998 when a 100 percent evaluation was in effect 
based on coronary artery bypass surgery, the 60 percent 
evaluation has remained in effect since July 1988.

The current claim for an increased rating for heart disease 
was filed in February 1995.  VA outpatient treatment records 
show that the veteran had high blood pressure for which he 
was prescribed several medications.  In March 1994, he 
complained of occasional episodes of chest pain on exertion.  
The veteran was continued on his medications.  The impression 
was stable but severe arteriosclerotic cardiovascular 
disease.  In February 1995, the veteran complained that when 
he walked fast, he experienced tightness in the left side of 
his chest.  A follow up appointment in August 1995 for 
coronary artery disease and left ventricle dysfunction showed 
that the veteran had stable coronary artery disease.  

At a personal hearing before a hearing officer at the RO in 
September 1995, the veteran testified that he experienced 
chest pains both with and without physical exertion.  He was 
taking several medications for his heart disability.  He 
occasionally took Nitroglycerin for the pain.  

A VA cardiology examination in September 1995 showed that the 
veteran reported occasional chest discomfort, described as 
tightness associated with diaphoresis and occasional nausea.  
This occurred approximately four times per week.  He denied 
any dyspnea on exertion, orthopnea, or pedal edema.  On 
examination, his blood pressure was 142/78.  Pulse was 81 and 
regular.  There was no jugular venous distention or 
thyromegaly.  His heart had a regular rate and rhythm with 
grade I/VI systolic ejection type murmur best heard at the 
left sternal border without radiation.  There were no 
gallops.  Extremities revealed trace edema.  The relevant 
diagnoses were coronary artery disease and stable angina 
Class I to II, and stable hypertension.  

Records from the Social Security Administration (SSA) were 
received by VA in January 1996.  These records show that the 
SSA found the veteran to be totally disabled as of December 
1987, the date the veteran stated that he became unable to 
work, based on his service-connected heart disease and other 
disorders.  Medical evidence procured by SSA established that 
the veteran had severe atherosclerotic heart disease, 
residuals of chest pain with radiation to his arms 
accompanied by shortness of breath and rapid heartbeat 
secondary to significant remaining two vessel coronary artery 
disease, a history of diabetes mellitus, recurrent 
depressions and a generalized anxiety disorder with panic 
spells and simple phobias.  SSA found that the veteran had 
residual functional capacity to perform the physical exertion 
requirements of work at no more than a light level of 
exertion and that his nonexertional mental limitations eroded 
his occupational base for the performance of such work 
activities.

Additional VA outpatient treatment records show that in 
January 1996 at another follow up appointment it was noted 
that the veteran's arteriosclerotic cardiovascular disease 
was stable.  An echocardiogram showed that left ventricle 
function was preserved.  A record dated in early March 1997 
shows that the veteran complained of continuous pain in both 
arms and his back.  The pertinent diagnosis was exertional 
angina.  A stress test on March 20, 1997, suggested 
multivessel cardiovascular disease with transient left 
ventricle dilatation.

On March 27, 1997, the veteran underwent left heart 
catheterization.  It was noted that the veteran would be a 
candidate for surgical revascularization which should be done 
at least semi-urgently because of the severity of left 
anterior descending disease.  Following the procedure, the 
veteran was transferred to the Coronary Care Unit for close 
observation overnight.  He had an uneventful hospital course.  
Due to his significant lesions on the left heart 
catheterization, it was recommended that he have coronary 
artery bypass graft per cardiothoracic surgery.

A VA medical report of a hospitalization from March 31 to 
April 2, 1997, shows that the veteran underwent two vessel 
coronary artery bypass graft on March 28, 1997, at the 
University of Kentucky Medical Center.  There were no 
postoperative complications other than hypoxia on the third 
postoperative day.  The pertinent discharge diagnoses were 
status post two vessel coronary artery bypass graft for 
coronary artery disease and high blood pressure.

In a rating decision of May 1997, a total disability rating 
was assigned for heart disease, effective from February 18, 
1997.  As of June 1, 1998, the 60 percent rating was 
continued for this disability.

A VA cardiology examination in June 1998 showed that the 
veteran was taking several medications.  The veteran 
complained of chest pain about two to three times a week.  
The pain was located in the central chest.  The pain was 
caused by exertion and lasted four to five minutes.  It would 
resolve with one sublingual Nitroglycerin.  There were no 
associated symptoms except slight sweating.  He denied 
paroxysmal nocturnal dyspnea.  He reported shortness of 
breath on exertion at less than one mile of walking.  The 
veteran reported that he tried to walk one to two miles a 
day.  He had no history of syncope.  He had some general 
fatigue.  He had no history of congestive heart failure.  On 
examination, blood pressure sitting was 226/100 with pulse of 
67.  Blood pressure while recumbent was 190/92 with pulse of 
61.  He had a 20 inch thin scar over the mid chest.  There 
were no bruits, no jugular venous distention and no 
hepatojugular reflux.  He had regular cardiac rhythm with no 
murmur or gallop.  An echocardiogram showed normal right 
ventricle systolic function; mild left atrial enlargement; 
AV, MV, TV, and PV appeared structurally normal; no 
pericardial effusion; normal left ventricle systolic function 
except for base to mid inferior wall severe hypokinesis; and 
left ventricle ejection fraction of 52 percent.  The 
diagnosis was status post myocardial infarction, angioplasty 
and coronary artery bypass graft surgery, with ejection 
fraction of 52 percent.

Another VA cardiology examination was performed in July 1998.  
The veteran complained of intermittent chest soreness that he 
had had since coronary artery bypass grafting.  He did not 
complain of heaviness in the chest, but did report slight 
symptoms of shortness of breath on exertion.  He stated that 
shortness of breath occurred after walking a half to three-
quarters of a mile.  The veteran denied chest pain with 
exertion.  He denied any paroxysmal nocturnal dyspnea, 
orthopnea, palpitations, dizziness, or syncope.  He denied 
any cough, phlegm, fever, chills, vomiting, diarrhea, 
dysuria, or other symptoms.  Examination showed blood 
pressure of 224/104, with pulse rate of 56.  There were no 
jugular venous distention and no carotid bruits.  
Cardiovascular examination showed that S1 and S2 were normal.  
There were no murmurs, gallops, or rubs.  There was no S3 or 
S4.  There was no edema of the extremities.  The results of 
the June 1998 echocardiogram were noted.  It was further 
noted that an exercise stress test which was done in June 
1998 revealed that the veteran achieved an exercise level of 
7 METs and had 0.5 mm up-sloping ST depression in the 
anterolateral leads which were nondiagnostic for myocardial 
ischemia.  The test was terminated because of fatigue and 
shortness of breath.  The pertinent impressions were coronary 
artery disease, status post coronary artery bypass grafting 
with two vessels in 1997, and history of prior percutaneous 
transluminal coronary angioplasty in January 1988; 
hypertension; and no evidence of clinical or echo congestive 
heart failure.

A VA general examination in October 1998 showed that the 
veteran reported that he could walk no more than a half a 
mile before experiencing shortness of air and chest pain.  He 
also noted that he experienced some dizziness.  On 
examination, the veteran's blood pressure while standing was 
151/84 with a pulse of 56.  Sitting blood pressure was 174/86 
with pulse of 64.  Supine blood pressure was 146/73 with 
pulse of 62.  The veteran's neck and chest were within normal 
limits.  The veteran's heart had a regular rate and rhythm, 
without murmurs or gallops.  There was no peripheral edema 
noted.  There were no varicose veins identified.  The veteran 
had good circulation in his hands and feet.  He had no 
carotid bruits.  He had no jugular venous distention.  The 
relevant diagnoses were coronary artery disease, status post 
coronary artery bypass grafting times three vessels, and 
hypertension.

At the personal hearing in October 1999 at the RO before the 
undersigned Board Member, the veteran testified that his 
chest more or less constantly hurt with the pain a level 8 on 
a scale from 1 to 10, with 10 being the worst.  According to 
the veteran, he had had pain ever since the operation in 
1997.  The veteran testified that he tried to walk a quarter 
of a mile every day and then his chest would tighten up.  He 
stated that he did not have stairs at his home and that he 
could not climb a full set of stairs without having to stop 
due to the chest pain and tightening up feeling.  He 
testified that he had been considered to be disabled by the 
SSA since his 1987 heart attack.  The veteran stated that he 
had angina sometimes twice a day and that it occurred with 
exertion.  The veteran kept Nitroglycerin with him.  In 
regard to his industrial background, the veteran testified 
that he had never had sedentary type employment.  He stated 
that since 1987 he had tried to work driving a tractor but 
could not do the job because of chest pain.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that effective January 12, 1998, VA revised 
the criteria for evaluating cardiovascular disabilities.  62 
Fed. Reg. 65207 (1997).  The new criteria for evaluating 
service-connected cardiovascular disabilities are codified at 
38 C.F.R. § 4.104 (1999).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's service-connected heart disease under the 
previous regulations in its rating decisions of March 1995 
and May 1997.  The June 1995 Statement of the Case and 
several subsequent Supplemental Statements of the Case 
referred to the regulations then in effect.  In September 
1998 the RO issued a Supplemental Statement of the Case which 
considered the veteran's claim under the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will proceed to analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.



A.  Previous Cardiovascular Disability Rating Criteria

Under the former criteria for coronary artery bypass, a 100 
percent evaluation is assigned for one year following bypass 
surgery and thereafter, residuals are rated under 
arteriosclerotic heart disease (Diagnostic Code 7005) with a 
minimum evaluation of 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7017 (1998).  Under Diagnostic Code 7005, a 
100 percent evaluation is warranted when after six months 
following acute illness, the veteran has chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment is precluded.  See 
38 C.F.R. Part 4, Diagnostic Code 7005 (1998).  A 60 percent 
evaluation is warranted following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks and more than light 
manual labor is not feasible.  Id.

The evidence of record shows that the veteran was assigned a 
100 percent rating for one year following bypass surgery as 
provided by Diagnostic Code 7017.  Thereafter, pursuant to 
Diagnostic Code 7017, his disability is rated as 
arteriosclerotic heart disease under Diagnostic Code 7005.  

The evidence does not support a rating in excess of 60 
percent under the former criteria of Diagnostic Code 7005.  
The veteran does not have chronic residual findings of 
congestive heart failure.  The medical evidence does not show 
a diagnosis of congestive heart failure and the veteran 
reported no history of congestive heart failure at the June 
1998 VA cardiology examination.  Although the veteran 
reported at the June 1998 VA cardiology examination that he 
experienced chest pain two to three times a week which was 
exertional, the evidence does not show objective evidence of 
chronic residual findings of angina on moderate exertion.  In 
addition, the evidence does not show that more than sedentary 
employment is precluded by the veteran's heart disease.  
Following the December 1987 myocardial infarction, the 
veteran had angioplasty in January 1988.  The VA 
hospitalization record dated in January 1988 shows that the 
veteran was discharged in good condition with few physical 
restrictions.  The April 1989 SSA decision indicates that the 
veteran had residual functional capacity to perform physical 
exertion requirements of work at a light level of exertion.  
The objective medical evidence of record does not provide 
that more than sedentary employment is precluded.

Accordingly, a rating in excess of 60 percent for heart 
disease is not warranted under the former criteria of the 
Rating Schedule.

B.  New Rating Criteria

As noted previously, effective January 12, 1998, VA revised 
the criteria for evaluating cardiovascular disabilities.  The 
new rating criteria for cardiovascular disabilities are found 
at 38 C.F.R. § 4.104 (1999).

Under the new rating criteria, residuals of arteriosclerotic 
heart disease (coronary artery disease) which are manifested 
by more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is assigned.  When there is chronic congestive heart failure, 
or; workload of 3METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1999).  These same criteria and 
ratings apply for rating coronary bypass surgery.  See 38 
C.F.R. § 4.104, Diagnostic Code 7017 (1999).

The evidence does not support a rating in excess of 60 
percent under the amended criteria of either Diagnostic Code 
7005 or Diagnostic Code 7015.  The medical evidence does not 
show that the veteran has chronic congestive heart failure.  
In addition, the exercise stress test in June 1998 showed a 
level of 7 METs and the June 1998 echocardiogram showed left 
ventricle ejection fraction of 52 percent.

Accordingly, a rating in excess of 60 percent for heart 
disease is not warranted under the amended criteria of the 
Rating Schedule.

II.  Entitlement to Total Rating Based on Unemployability

In September 1995, the veteran submitted a formal claim for a 
total rating based on unemployability due to service-
connected disabilities, at which time he indicated that he 
was born in September 1936, completed the eighth grade, had 
no other education or training before he became too disabled 
to work, last worked full-time in December 1987 in general 
labor and had to leave that job because of his disability, 
and his service-connected heart disease prevents him from 
securing or following any substantially gainful occupation.

In addition to the cardiovascular disability discussed above, 
service connection is in effect for a scar on the left 
lateral leg as the result of a saphenous vein harvest graft 
site, rated as noncompensably disabling, and for a surgical 
scar on the anterior chest, rated as noncompensably 
disabling.  

The veteran has a very limited education and industrial 
background.  It has been more than a dozen years since the 
veteran last maintained substantially gainful employment.  He 
is currently assigned a 60 percent rating for cardiovascular 
disability because the functional limitations imposed by the 
disability preclude more than light manual labor.  The record 
also reflects that he has a history of two myocardial 
infarctions, has not maintained substantially gainful 
employment since the second myocardial infarction and 
required bypass surgery in 1997.  In the Board's opinion, the 
evidence supportive of the veteran's claim is at least in 
equipoise with that against the claim.  Therefore, the Board 
concludes that the service-connected cardiovascular 
disability is so severe as to preclude the veteran from 
obtaining and maintaining any form of substantially gainful 
employment consistent with his education and industrial 
background.  38 U.S.C.A. § 5107(b).  Accordingly, the veteran 
is entitled to a total compensation rating based on 
unemployability.



ORDER

Entitlement to a rating in excess of 60 percent for 
cardiovascular disability is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a total rating 
based on unemployability due to service-connected 
disabilities is granted.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

